DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 05/25/2022 is acknowledged.  The amendment includes the amending of claims 1, 5, and 11, the cancellation of claim 4, and the addition of claim 19.
Allowable Subject Matter
3.	Claims 1, 3, and 5-19 are allowed and renumbered as claims 1-17.
Reasons for Allowance
4.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of providing a searchable database containing a plurality of source documents, the source documents having at least one keyword, at least one citation corresponding to each of the source documents, extracting the at least one keyword from one of the plurality of source documents using a parser, storing the at least one keyword from one of the plurality of source documents in the searchable database in association with the one source document, extracting at least one keyword from the at least one citation corresponding to the one source document using the parser, storing the at least one keyword from the at least one citation corresponding to one source document in the searchable database in association with each of the at least one citations, linking the at least one citation corresponding to the one source document in a graph database based upon at least one keyword shared between the one source document and the at least one corresponding citation, repeating the process of extracting keywords from one of the plurality of source documents, extracting keywords from the at least one corresponding citation of the at least one source documents and linking the at least one corresponding citations to the source document in a graph database based upon the at least one keywords shared between the at least one corresponding citations and the source document until all of the plurality of source documents are linked to at least one corresponding citation to create a web of interaction between the plurality of source document, an is about score of matching keyword mentions is calculated, the is about score of matching keyword mentions quantifying the number of keywords that are shared between the one source document and the at least one corresponding citation; and a potential judgement value is predicted by plotting a monetary value for a judgement for a set of the most relevant source documents and the at least one corresponding citation on a bell curve, the set of the most relevant source documents being determined by a relevance, as recited in independent claim 1; and
	Providing a searchable database containing a plurality of source documents, the source documents having at least one keyword, at least one citation corresponding to each of the source documents, extracting the at least one keyword from one of the plurality of source documents using a parser, storing the at least one keyword from one of the plurality of source documents in the searchable database in association with the one source document, extracting at least one keyword from the at least one citation corresponding to the one source document using the parser, storing the at least one keyword from the at least one citation corresponding to one source document in the searchable database in association with each of the at least one citations, linking the at least one citation corresponding to the one source document in a graph database based upon at least one keyword shared between the one source document and the at least one corresponding citation, repeating the process of extracting keywords from one of the plurality of source documents, extracting keywords from the at least one corresponding citation of the at least one source documents and linking the at least one corresponding citations to the source document in a graph database based upon the at least one keywords shared between the at least one corresponding citations and the source document until all of the plurality of source documents are linked to at least one corresponding citation to create a web of interaction between the plurality of source document, a set of document results of a keyword query search are provided to a user based upon a relevance score, the relevance score quantifying a matching between the at least one keywords of the plurality of source documents and the keyword query search, the set of document results of the keyword query search including only source documents where the is about score is greater than zero, the relevance score being calculated using the formula ((sum of about score of matching keyword mentions where about score > 0)/((sum of about score of matching keyword mentions where about score > 0) + (sum of about score of not matching keyword mentions where about score > 0))) x (sum of query weight of matching keyword mentions where about score > 0)
	Specifically, although the prior art (See Lawrence, Zholudev, and Niemi) all clearly teach the processing of citations, the detailed claim language directed towards the prediction of a potential judgment value based on the use of a bell curve plotting dollar values of the most relevant source documents based on a relevance score and at least one corresponding citation is not found in the prior art, in conjunction with the rest of the limitations of independent claim 1.
	Additionally, although the prior art (See Lawrence, Zholudev, and Niemi) all clearly teach the processing of citations, the detailed claim language directed towards the specific formula is not found in the prior art, in conjunction with the rest of the limitations of independent claim 19.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 3, and 5-18 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2002/0156760 issued to Lawrence et al. on 24 October 2002.  The subject matter disclosed therein is pertinent to that of claims 1, 3, and 5-19 (e.g., methods to parse citations).
U.S. PGPUB 2012/0233152 issued to Vanderwende et al. on 13 September 2012.  The subject matter disclosed therein is pertinent to that of claims 1, 3, and 5-19 (e.g., methods to parse citations).
U.S. PGPUB 2011/0219017 issued to Cui on 05 March 2010.  The subject matter disclosed therein is pertinent to that of claims 1, 3, and 5-19 (e.g., methods to parse citations).
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

May 26, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168